In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00121-CV
     ___________________________

  JACQUELINE LEE MORRIS, Appellant

                    V.

        RON MORRIS, Appellee




  On Appeal from the 153rd District Court
          Tarrant County, Texas
      Trial Court No. 153-306613-19


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On June 30, 2020, and July 15, 2020, we notified appellant, in accordance with

rule of appellate procedure 42.3(c), that we would dismiss this appeal unless appellant

paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not done so.

See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: August 20, 2020




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2